Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected because the limitation “in each case” in claims 1 and 10 is a relative term which renders the claim indefinite. The term “in each case” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what cases “in each case” is referring to, and since it is not defined, it can be interpreted as an infinite number of incidents which renders the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillbratt (US 2012/0215056) in view of RAS (US 2015/0222999) in further view of Lyons (US 2014/0079235).

Regarding claim 1, Hillbratt teaches A method for operating a hearing device having active noise cancelling for suppression of noise signals having at least one frequency component (Hillbratt ¶0064, “noise reduction system”), which comprises the step of: providing an audiogram (Hillbratt figures 5-6 and ¶0056, “target audiogram 207”) specifying a hearing threshold of a user of the hearing device (Hillbratt figures 5-6, Target threshold level) in dependence on frequency (Hillbratt ¶0046, “the recipient or third party may repeatably send signals to the hearing device at a specific frequency until the desired response from the recipient is obtained. During this procedure, the recipient indicates if a sound is perceived at a specific frequency”), the audiogram is used to determine which frequency components of noise are audible to the user and which are not audible (Hillbratt ¶0046, “indicates if a sound is perceived at a specific frequency”); and operating noise suppression selectively by suppressing audible frequency components of the noise and by not suppressing inaudible frequency components of the noise (Hillbratt ¶0064, “allows the recipient or a third party to use an external device to control the setting of the noise reduction system”), however does not explicitly teach the audiogram having at least one dead region within which the hearing threshold is above a minimum level in each case; operating noise suppression selectively by suppressing audible frequency components of the noise and by not suppressing inaudible frequency components of the noise, an operation of the noise suppression is frequency-selective, by not suppressing the frequency components which are disposed within the at least one dead region of the audiogram, so that only the frequency components which are not within the at least one dead region of the audiogram are actively suppressed.

RAS teaches the audiogram having at least one dead region within which the hearing threshold is above a minimum level in each case (RAS ¶0027 and ¶0067 “If a negative decision input is received…detect a cochlear dead region in the frequency band,” it would have been obvious that in a dead region where sound is difficult to hear, the minimum hearing threshold that allows a user to hear is above a minimum level. See also ¶0078 “steep descent…a part of the hair cells is expected to be dead”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of RAS to improve the known method of Hillbratt to achieve the predictable result of a faster speed for determining the cochlear dead regions (RAS ¶0028, “cochlear dead region can be determined faster than in the prior art”).

Lyons teaches noise suppression selectively by suppressing audible frequency components of the noise and by not suppressing inaudible frequency components of the noise, an operation of the noise suppression is frequency-selective, by not suppressing the frequency components which are disposed within the at least one dead region of the audiogram, so that only the frequency components which are not within the at least one dead region of the audiogram are actively suppressed (Lyons figure 2 and ¶0028. Lyon teaches a user being able to selectively suppress noise at different frequencies. With the determination of audiogram indicating audible and inaudible frequency ranges as taught by Hillbratt in view of RAS, a user can selectively adjust the noise suppression level at each frequency such that dead region frequency ranges are not suppressed but, non-dead region noises are suppressed).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lyon to improve the known method of Hillbratt in view of RAS to achieve the predictable result of optimizing noise reduction based on a user’s hearing capabilities.
 
Regarding claim 2, Hillbratt in view of Lyons teaches wherein an operation of the noise suppression is amplitude-selective, by not suppressing the frequency components which have a level below the hearing threshold, so that only the frequency components in which the level is above the hearing threshold are actively suppressed (Lyons figure 2 and ¶0028, “level of noise cancellation that is applied to the associated frequency range”).

Regarding claim 5, Hillbratt teaches wherein a local maximum of the hearing threshold is disposed within said at least one dead region (Hillbratt figures 5-6).

Regarding claim 6, Hillbratt in view of Lyons teaches wherein the noise suppression suppresses intrusive ambient noise by recording the intrusive ambient noise with an external microphone of the hearing device and outputting it in inverted form via a receiver of the hearing device (Lyons ¶0031, “waveform is then segregated into segments that correspond to frequency ranges 440. The application creates a set of cancelling waveform segments that correspond to the background sound waveform segments but are 180 degrees out of phase”).

Regarding claim 8, Hillbratt in view of Lyons teaches wherein the audiogram specifies the hearing threshold in a frequency range from at least 10 Hz to at most 20 kHz (Hillbratt figures 5-6).

Regarding claim 9, Hillbratt in view of Lyons teaches wherein a frequency range for speech is not suppressed by the active noise cancelling (Lyons figure 2, user can select which frequency to suppress and also the amount of suppression).

Regarding claim 10, Hillbratt teaches A hearing device, comprising: a controller configured to perform a method of operating the hearing device having active noise cancelling for suppression of noise signals having at least one frequency component (Hillbratt ¶0064, “noise reduction system”), the method comprises the step of: providing an audiogram (Hillbratt figures 5-6 and ¶0056, “target audiogram 207”) specifying a hearing threshold of a user of the hearing device (Hillbratt figures 5-6, Target threshold level) in dependence on frequency (Hillbratt ¶0046, “the recipient or third party may repeatably send signals to the hearing device at a specific frequency until the desired response from the recipient is obtained. During this procedure, the recipient indicates if a sound is perceived at a specific frequency”), the audiogram is used to determine which frequency components of noise are audible to the user and which are not audible (Hillbratt ¶0046, “indicates if a sound is perceived at a specific frequency”); and operating noise suppression selectively by suppressing audible frequency components of the noise and by not suppressing inaudible frequency components of the noise (Hillbratt ¶0064, “allows the recipient or a third party to use an external device to control the setting of the noise reduction system”), however does not explicitly teach the audiogram having at least one dead region within which the hearing threshold is above a minimum level in each case; operating noise suppression selectively by suppressing audible frequency components of the noise and by not suppressing inaudible frequency components of the noise, an operation of the noise suppression is frequency-selective, by not suppressing the frequency components which are disposed within the at least one dead region of the audiogram, so that only the frequency components which are not within the at least one dead region of the audiogram are actively suppressed.

RAS teaches the audiogram having at least one dead region within which the hearing threshold is above a minimum level in each case (RAS ¶0027 and ¶0067 “If a negative decision input is received…detect a cochlear dead region in the frequency band,” it would have been obvious that in a dead region where sound is difficult to hear, the minimum hearing threshold that allows a user to hear is above a minimum level. See also ¶0078 “steep descent…a part of the hair cells is expected to be dead”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of RAS to improve the known method of Hillbratt to achieve the predictable result of a faster speed for determining the cochlear dead regions (RAS ¶0028, “cochlear dead region can be determined faster than in the prior art”).

Lyons teaches operating noise suppression selectively by suppressing audible frequency components of the noise and by not suppressing inaudible frequency components of the noise, an operation of the noise suppression is frequency-selective, by not suppressing the frequency components which are disposed within the at least one dead region of the audiogram, so that only the frequency components which are not within the at least one dead region of the audiogram are actively suppressed (Lyons figure 2 and ¶0028. Lyon teaches a user being able to selectively suppress noise at different frequencies. With the determination of audiogram indicating audible and inaudible frequency ranges as taught by Hillbratt in view of RAS, a user can selectively adjust the noise suppression level at each frequency such that dead region frequency ranges are not suppressed but, non-dead region noises are suppressed).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lyon to improve the known method of Hillbratt in view of RAS to achieve the predictable result of optimizing noise reduction based on a user’s hearing capabilities.

Regarding claim 11, Hillbratt in view of Lyons teaches wherein said controller has a signal processor for modifying input signals to compensate for a hearing impairment of the user (Lyons figure 4).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillbratt (US 2012/0215056) in view of RAS (US 2015/0222999) in further view of Lyons (US 2014/0079235) in further view of Rhode (US 7010131).

Regarding claim 3, Hillbratt in view of RAS in further view of Lyons does not explicitly teach defining a maximum level which specifies a power limit of the hearing device; and not suppressing the frequency components having the level which is above the maximum level.

Rhode teaches defining a maximum level which specifies a power limit of the hearing device; and not suppressing the frequency components having the level which is above the maximum level (Rhode Col 1 lines 25-45, “This signal range limits the maximum sine wave that may be delivered to the headphone to about 0.707 volts rms and limits the maximum power,” since no signal is delivered if exceeded maximum power, no suppression will be performed).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Rhode to improve the known method of Hillbratt in view of RAS in further view of Lyons to achieve the predictable result of preventing damage to the hearing device.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillbratt (US 2012/0215056) in view of RAS (US 2015/0222999) in further view of Lyons (US 2014/0079235) in further view of Bernier (US 2018/0021176).

Regarding claim 7, Hillbratt in view of RAS in further view of Lyons does not explicitly teach wherein the noise suppression has an active occlusion reduction which suppresses intrusive noise arising from an occlusion in a user's auditory canal, by recording the intrusive noise with an internal microphone of the hearing device in the user's auditory canal and outputting it in inverted form via a receiver of the hearing device.

Bernier teaches wherein the noise suppression has an active occlusion reduction which suppresses intrusive noise arising from an occlusion in a user's auditory canal, by recording the intrusive noise with an internal microphone of the hearing device in the user's auditory canal and outputting it in inverted form via a receiver of the hearing device (Bernier figure 8 and ¶0082).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Bernier to improve the known method of Hillbratt in view of RAS in further view of Lyons to achieve the predictable result of reducing unwanted occlusion effects for the hearing device.

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. Applicant argues on pages 7-8 of Remarks that cited reference Hillbratt in view of Lyons does not teach the amended claims because “the present application teaches to set the suppression dependent on the audiogram, while LYONS teaches to let the user decide. These two approaches are evidently different”. Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., suppression dependent on the audiogram) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim does not recite language further defining how the selectively noise suppression depends on the audiogram. A user may determine through an audiogram which regions are audible and which regions are dead regions, and then selectively suppress only audible frequency components of the noise. As mentioned by the applicant “While the user may in principle device to select to suppress only such frequencies which are outside dead region,” it would have been obvious a user would have the ability to do so with the determination of dead regions and audible regions as taught by new reference RAS.
 
Applicant argues on pages 8-9 of Remarks that reference Lyons does not show or hint towards limiting the suppression to frequency components outside of dead regions. Examiner respectfully disagrees. As mentioned above, it would have been obvious a user would have the ability to do so with the determination of dead regions and audible regions as taught by new reference RAS. Applicant also argues it would not have been obvious to map the sliders of Lyons to dead regions. Examiner respectfully disagrees. Firstly, the claim does not recite the dead region being mapped to anything, so Lyon does not need to teach a slider mapped to a dead region. Applicant then argues that Lyons frequency ranges do no correspond to dead or non-dead regions of the audiogram because Lyons hints towards defining the frequency bands in view of expected noise in the environment. Examiner respectfully disagrees. Lyons teaches controlling the level of noise suppression applied to different frequencies, which does not need to be a range (Lyons ¶0024). Hillbratt also teaches controlling sound at all frequencies in ¶0050, “alter the control settings for various or all frequencies.” Applicant stated “When combining Lyons and Hillbratt, the skilled person would match the regions for the sliders of Fig. 2 of Lyons to the regions as defined in Figs. 5 and 6 of Hillbratt,” note that Hillbratt does teach testing and controlling sound at each specific frequency (Hillbratt ¶0046-0047). Therefore, it would have been obvious that the combination of Hillbratt and Lyons teaches the selective frequency control at specific frequencies. In conclusion, the arguments are not persuasive and the claims stand rejected.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652